DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2005/0224945 A1; hereinafter, “Saito”, which is a prior art of record listed on the IDS filed 11/08/2018) in view of Ho et al. (US 2011/0309454 A1; hereinafter, “Ho”, which is a prior art of record)

Regarding claims 21-23:
	re claim 21, Saito discloses a multi-chip module comprising:
(a)    a substrate 3b (Fig. 10 and [0086]);
(b)    a first power device 1b (Fig. 10 and [0086]) having a bottom side mounted on the substrate 3b and having an active top side 27/9 (Fig 10 and [0086]);
(c)    a second power device 2b (Fig. 10 and [0087]) having an active top side 27/9 (Fig. 10, wherein chip 2b is similar to chip 1b) arranged facing the active side of the first power device 1b and having a bottom side;
(d)    a clip portion 5b (Fig. 10 and [0088]; arranged between the first and second power devices and connected to the active top side 27/9 of the first power device 1b and directly connected to the active top side 27/9 of the second power device 2b (Fig. 10); 

	re claim 22, the multi-chip module of claim 21 in which the first and second power devices are lateral power field effect transistors [0084]; and
	re claim 23, the multi-chip module of claim 21 in which the clip portion 5b (Figs. 10-11) carries an output signal from between the first and second power devices (i.e., clip portion 5b is the drain terminal).
	Saito does not disclose a control die mounted on the substrate proximate the first power device, the control die including a first connection to a gate terminal of the first power device and a second connection to a gate terminal of the second power device.
	Ho teaches, in a multi-chip module similar to that of Saito, a control die 40 (Fig. 4 and [0040]) incorporated with a stack of first and second power devices (20, 30 in Fig. 4 and [0040]), wherein control die 40 is mounted on a substrate 100 (Fig. 4 and [0041]) proximate the first power device 20, the control die including a first connection to a gate terminal 71 of the first power device 30 (i.e., in Fig. 4 and [0041], note wire attached to element “71” and control die 40) and a second connection to a gate terminal 31 of the second power device (i.e., in Fig. 4 and [0048], note wire attached to element “31” and control die 40).  Ho discloses incorporating a control die with the stack of first and second power devices provides a combined package with reduced overall size and improved performance (see [0007]).
	It would have been obvious to one of ordinary skill in the art to modify Saito by incorporating a control die, as taught by Ho, because the modification would provide a combined package with reduced overall size and improved performance.
Claims 26-32, 34, 37-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Walker et al. (3,566,205; hereinafter, “Walker”).
Regarding claims 26-28, 30-32 and 42:
re claim 26, Saito discloses a multi-chip module comprising:
(a)    a substrate 3b (Fig. 10 and [0086]);
(b)    a first power device 1b (Fig. 10 and [0086]) having a bottom side mounted on the substrate 3b and having an active top side 27/9 (Fig 10 and [0086]);
(c)    a second power device 2b (Fig. 10 and [0087]) having an active top side 27/9 (Fig. 10, wherein chip 2b is similar to chip 1b) arranged facing the active side of the first power device 1b and having a bottom side;
(d)    a clip portion 5b or 6b (Figs. 10-11 and [0088]) 
re claims 27 and 28, the multi-chip module of claim 26 in which the clip portion 5b is connected directly to the active top side 27/9 (Fig. 10, NOTE: with respect to these claims, the “clip portion” in claim 26 would be “5b”) of the first power device 1b; and
re claim 30, the multi-chip module of claim 28 in which the clip portion 5b (Figs. 10-11) carries a VDD voltage (i.e., drain voltage);
re claim 31, the multi-chip module of claim 26, further including a second clip portion 5b (Fig. 11 and [0088], NOTE: with respect to this claim, the “clip portion” in claim 26 would be “6b”) arranged between the first and second power devices (1b, 2b Figs. 10-11) and connected 
re claim 32, the multi-chip module of claim 31 in which the second clip portion 5b carries an output signal from between the first and second power devices (i.e., portion 5b is the drain terminal); and
re claim 42, the multi-chip module of claim 26 in which the first and second power devices are lateral power field effect transistors (Fig. 10 and [0084]).
Saito does not disclose the clip portion having plural fingers. However, Walker is cited to show it was very well known in the art to incorporate plural fingers (48 or 50, in Figs. 7-8) on a clip portion (47 or 49, in Figs. 7-8 and Col. 5, lines 35-44).
It would have been obvious to one of ordinary skill in the art to modify Saito by incorporating a clip portion having plural fingers, as shown by Walker, because the modification would facilitate making connections (for the same voltage potential) to numerous connection pads on the active side of the power device, which could improve device performance by increasing heat dissipation through the numerous pads.

Regarding claim 29:
re claim 26, Saito discloses a multi-chip module comprising:
(a)    a substrate 3 (Figs. 1-2 and [0030-0031]);
(b)    a first power device 1 (Fig. 2) having a bottom side mounted on the substrate 3 and having an active top side 11a/9 (Fig 9);
(c)    a second power device 2 (Fig. 2) having an active top side 11b/9 (Fig. 9) arranged facing the active side of the first power device 1 and having a bottom side; and

re claim 27, the multi-chip module of claim 26 in which the clip portion 4 is connected to the active top side 11a/9 (Fig. 2) of the first power device 1; and
re claim 29, the multi-chip module of claim 27 in which the clip portion 4 (Figs. 1-2) carries a ground voltage (e.g., source voltage).
Saito does not disclose the clip portion having plural fingers. However, Walker is cited to show it was very well known in the art to incorporate plural fingers (48 or 50, in Figs. 7-8) on a clip portion (47 or 49, in Figs. 7-8 and Col. 5, lines 35-44).
It would have been obvious to one of ordinary skill in the art to modify Saito by incorporating a clip portion having plural fingers, as shown by Walker, because the modification would facilitate making connections (for the same voltage potential) to numerous connection pads on the active side of the power device, which could improve device performance by increasing heat dissipation through the numerous pads.

Regarding claim 34, 37, 39 and 40:
re claim 34, Saito disclose a multi-chip module comprising:
 (a)    a substrate 3b (Figs. 10-11 and [0083, 0084, 0086]);
(b)    a first power device 1b (Fig. 10) having a bottom side mounted on the substrate 3b and having an active top side 27/9 (Fig 10);

(d)    a first clip portion 6b (Fig. 11) 
(e)    a second clip portion 5b (Figs. 10-11) 
	re claim 37, the multi-chip module of claim 34 in which the first and second power devices are lateral power field effect transistors [0084]; 
	re claim 39, the multi-chip module of claim 34 in which the second clip portion 5b (Figs. 10-11) carries a VDD voltage (i.e., drain voltage);
re claim 40, the multi-chip module of claim 34 in which the second clip portion 5b (Figs. 10-11) carries an output signal from between the first and second power devices (i.e., clip portion 5b is the drain terminal);
Saito does not disclose each of the first and second clip portions have plural fingers. However, Walker is cited to show it was very well known in the art to incorporate plural fingers (48 and 50, in Figs. 7-8) on each of two different clip portions (47 and 49, in Figs. 7-8 and Col. 5, lines 35-44).
It would have been obvious to one of ordinary skill in the art to modify Saito by incorporating plural fingers for each of the first and second clip portions, as shown by Walker, because the modification would facilitate making connections (for the same voltage potential) to 

Regarding claim 38:
re claim 34, Saito discloses a multi-chip module comprising:
(a)    a substrate 3 (Figs. 1-2 and [0030-0031]);
(b)    a first power device 1 (Fig. 2) having a bottom side mounted on the substrate 3 and having an active top side 11a/9 (Fig 9);
(c)    a second power device 2 (Fig. 2) having an active top side 11b/9 (Fig. 9) arranged facing the active side of the first power device 1 and having a bottom side; and
(d)    a first clip portion 4 (Figs. 1-2) 
(e)    a second clip portion 6 (Fig. 1) 
re claim 38, the multi-chip module of claim 34 in which the first clip portion 4 (Figs. 1-2) carries a ground voltage (e.g., source voltage).
Saito does not disclose each of the first and second clip portions have plural fingers. However, Walker is cited to show it was very well known in the art to incorporate plural fingers (48 and 50, in Figs. 7-8) on each of two different clip portions (47 and 49, in Figs. 7-8 and Col. 5, lines 35-44).
.

Claim 33 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (in view Walker) as applied to claims 26 and 34 above, and further in view of Ho.
Regarding claims 33 and 41:
Saito (in view of Walker) does not disclose a control die mounted on the substrate proximate the first power device, the control die including a first connection to a gate terminal of the first power device and a second connection to a gate terminal of the second power device.
	Ho teaches, in a multi-chip module similar to that of Saito, a control die 40 (Fig. 4 and [0040]) incorporated a stack of first and second power devices (20, 30 in Fig. 4 and [0040]), wherein control die 40 mounted on a substrate 100 (Fig. 4 and [0041]) proximate the first power device 20, the control die including a first connection to a gate terminal 71 of the first power device 30 (i.e., in Fig. 4 and [0041], note wire attached to element “71” and control die 40) and a second connection to a gate terminal 31 of the second power device (i.e., in Fig. 4 and [0048], note wire attached to element “31” and control die 40).  Ho discloses incorporating a control die with the stack of first and second power devices provides a combined package with reduced overall size and improved performance (see [0007]).
	It would have been obvious to one of ordinary skill in the art to modify Saito (in view of Walker) by incorporating a control die, as taught by Ho, because the modification would provide a combined package with reduced overall size and improved performance.
Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,128,219 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Remarks
The prior nonstatutory double patenting rejections have been withdrawn in view of the terminal disclaimer filed 10/21/2021.
Applicant’s remarks/arguments have been fully considered, but with regard to claims 21-23 and 26-33, they are moot in view of the new grounds of rejections.  With regard to claims 34 and 37-41, the prior grounds of rejection are maintained primarily because applicant’s arguments (in the response filed 10/21/2021 and the appeal brief filed 10/22/2021) do not address the supporting reference (Walker).  In other words, claim 34 was (and is currently) rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Walker; however, applicant’s arguments are directed only to Saito; accordingly, the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892